Title: To George Washington from Jonathan Dayton, 13 May 1782
From: Dayton, Jonathan
To: Washington, George


                        
                            Sir,
                            Elizabeth Town May 13th 1782
                        
                        Upon the return of Colonel Stewart to Camp, I put into his hands to be delivered to your Excellency the
                            latest English and New York papers which I could collect. I have now the honor of enclosing to your Excellency the hand
                            bill of yesterday relating to the engagement upon the 12th Ultimo, between the French and English fleets, lest report
                            might have given to the story a degree of truth and authenticity, to which from present appearances; it is not entitled. Our
                            enemies who are most credulous upon such occasions, do not place entire confidence in the account but consider it as a
                            victory exaggerated in the relation.
                        Agreable to your Excellency’s request, I have made particular enquiries with respect to the sailing of a
                            fleet from New York, but cannot find that any such event has taken place nor any other appearance denoting it than that
                            transports are lying in the stream in readiness for such a design. General Clinton was to have sailed yesterday and
                            General O’Hara was to have sailed the 4th Inst. from Charlestown for Jamaica with the 19th and 30th Regiments, as your
                            Excellency will see by the enclosed paper of the 11th. I find likewise a paper of the 9th containing the articles of
                            capitulation for the Island of Minorca which it is possible your Excellency may not have seen.
                        The general orders and the line of conduct which has been lately adopted by the enemy are exceedingly
                            mysterious—No soldier or refugee is suffered to pass without their out posts upon penalty of immediate imprisonment—All
                            privateers upon their arrival are detained in harbour and no new Commissions for cruising can be obtained—But the
                            Frigates which are at this time more numerous than usual are very generally sent out.
                        I shall not fail in communicating to your Excellency by the earliest opportunity any matter of consequence
                            which may come within my knowledge worthy your Excellency’s notice, and shall esteem it as the highest honor to receive
                            and execute your Excellency’s commands. I have the honor to be, with the sincerest respect, Your Excellency’s most obedient
                            humble Servant
                        
                            Jona: Dayton

                        
                    